UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNWOOD GALE DANDRIDGE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:07-cr-00002-JLK-1)


Submitted:   March 5, 2012                 Decided:   March 16, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynwood Gale Dandridge, Jr., Appellant Pro Se.         Ronald Andrew
Bassford, Craig Jon Jacobsen, I, Assistant            United States
Attorneys, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lynwood     Gale   Dandridge,    Jr.,   appeals        the    district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no    reversible     error.     Accordingly,       we   deny       Dandridge’s

motion to appoint counsel and affirm the court’s order.                        United

States v. Dandridge, No. 4:07-cr-00002-JLK (W.D. Va. Dec. 1,

2011).        We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented       in   the    materials

before       the   court   and    argument   would   not    aid      the   decisional

process.

                                                                              AFFIRMED




                                         2